ORDER
PER CURIAM.
The claimant, Annie Dicus, appeals the final award of the Labor and Industrial Relations Commission, which adopted the administrative law judge’s decision and award of workers’ compensation benefits to the claimant for separate injuries she suffered while working for Hobbs Pizza, Inc. and The Daily Journal. We find the final award of the Commission is supported by competent and substantial evidence on the whole record.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The award of the Commission is affirmed. Rule 84.16(b)(4).